                               1
                                   DAVID G. SPIVAK (SBN 179684)
                               2         david@spivaklaw.com
                               3   STEPHANIE GREENBERG (SBN 324335)
                                         stephanie@spivaklaw.com
                               4
                                   THE SPIVAK LAW FIRM
                               5   16530 Ventura Blvd., Ste 203
                               6
                                   Encino, CA 91436
                                   Telephone (818) 582-3086
                               7   Facsimile (818) 582-2561
                               8
                                   Attorney for Plaintiff,
                               9
                                   DEVIER AVERY, and all others similarly situated
                           10
                                   (additional attorneys listed on next page)
                           11

                           12                           UNITED STATES DISTRICT COURT
                           13
                                     EASTERN DISTRICT OF CALIFORNIA- SACRAMENTO DIVISION
                           14

                           15
                                   DEVIER AVERY, on behalf of himself, Case No.: 2:19-cv-00924-KJM-AC
                           16      and all others similarly situated,
                           17
                                                                           DISCOVERY MATTER
                                                 Plaintiff(s),
                           18                                              [PROPOSED] ORDER GRANTING
                           19                    vs.                       STIPULATION RE DISCOVERY
                                                                           OF PUTATIVE CLASS MEMBER
                           20
                                   AKIMA, LLC, an Alaska limited           IDENTITIES AND CONTACT
                           21      liability company; AKIMA SUPPORT INFORMATION
                                   OPERATIONS, LLC, an Alaska
                           22
                                   limited liability corporation; and DOES Hon. Allison Claire
                           23      1 through 50, inclusive,                U.S. Magistrate Judge
                           24
                                                                           Courtroom 26
                                                 Defendant(s).
                           25

                           26

                           27

                           28

                                                                               1
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203       Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                       Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
                               1
                                                           ATTORNEY FOR DEFENDANT
                               2   HEATHER D. HEARNE (SBN 254496)
                               3         hdh@kullmanlaw.com
                                   THE KULLMAN FIRM
                               4
                                   A Professional Law Corporation
                               5   4605 Bluebonnet Blvd., Suite A
                               6
                                   Baton Rouge, LA 70809
                                   Telephone: (225) 906-4245
                               7   Facsimile: (225) 906-4230
                               8
                                   Attorney for Defendant,
                               9
                                   AKIMA SUPPORT OPERATIONS, LLC
                           10
                                                   ADDITIONAL ATTORNEY FOR PLAINTIFF
                           11

                           12      WALTER HAINES (SBN 71075)
                           13            walter@uelglaw.com
                                   UNITED EMPLOYEES LAW GROUP
                           14
                                   5500 Bolsa Ave., Suite 201
                           15      Huntington Beach, CA 92649
                                   Telephone: (562) 256-1047
                           16
                                   Facsimile: (562) 256-1006
                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                               2
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203       Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                       Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
                               1          Plaintiff Devier Avery has filed a class action lawsuit alleging various wage
                               2   and hour violations by Defendant Akima Support Operations, LLC (“Defendant”)
                               3   as well as claims under California’s Private Attorneys General Act on behalf of
                               4   other allegedly aggrieved individuals. Following a good faith meet and confer
                               5   process, the parties have agreed to engage in a Belaire-West notification process as
                               6   to all current and former non-exempt employees who were employed by Defendant
                               7   at the Tracy Defense Distribution Depot and supervised by Mike Frisby at any time
                               8   between April 3, 2015 and the present (the “Notice Group”). Defendant is still
                               9   evaluating its records but estimates that there are approximately 40 Notice Group
                           10      members.
                           11             GOOD       CAUSE       APPEARING           THEREFOR,          IT   IS    HEREBY
                           12      ORDERED AS FOLLOWS:
                           13             1.      CPT Group (“the Administrator”), a third party administrator, shall
                           14      mail the notice letter attached as Exhibit “A” to the Notice Group. Defendant will
                           15      provide to the Administrator a list in Microsoft Excel or comparable format stating
                           16      the names, last known addresses, e-mail addresses, and last known telephone
                           17      numbers of the individuals in the Notice Group (to the extent available from
                           18
                                   Defendant’s personnel records) within ten (10) calendar days of the Court’s order
                           19
                                   on this stipulation.
                           20
                                          2.      If an individual in the Notice Group does not want his/her name,
                           21
                                   address, e-mail addresses, or telephone number to be provided to Plaintiff, he/she
                           22
                                   must sign and return a postcard substantially the same as that attached as Exhibit
                           23
                                   “B” to the Administrator within forty-five (45) calendar days after the mailing of
                           24
                                   Exhibit “A.”
                           25
                                          3.      Sixty (60) days after mailing Exhibit “A,” the Administrator shall
                           26
                                   provide both parties with a list in Microsoft Excel or comparable format stating the
                           27
                                   names, addresses, e-mail addresses, and telephone numbers of all individuals in the
                           28
                                   Notice Group who did not sign and return the postcard attached as Exhibit “B.” The
                                                                                3
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203        Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                        Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
                               1   Administrator shall also provide Defendant with a list of the individuals in the
                               2   Notice Group who signed and returned the postcard.
                               3          4.     Plaintiff and Plaintiff’s Counsel shall keep any information discovered
                               4   by this process confidential, shall use such information only for purposes of this
                               5   litigation, and shall return the information to Defendant or certify its destruction
                               6   (including all copies) at the end of this litigation.
                               7          5.     Plaintiff will bear the costs of the Administrator for the performance
                               8   of its duties described above.
                               9          IT IS SO ORDERED.
                           10

                           11      DATED: October 25, 2019
                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                                4
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203        Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                        Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
                               1
                                                                        EXHIBIT A
                               2

                               3

                               4

                               5

                               6

                               7

                               8

                               9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                               5
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203       Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                       Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
                               1
                                                     IMPORTANT NOTICE REGARDING
                                                  YOUR PERSONAL CONTACT INFORMATION
                               2

                               3   To all current and former non-exempt employees of Akima Support Operations,
                                   LLC (“Defendant”) who were supervised by Mike Frisby at the Tracy Defense
                               4
                                   Distribution Center in Tracy, California at any time between April 3, 2015 and the
                               5   present:
                               6
                                   You are receiving this letter because you have been identified as someone who
                               7   might be part of a potential class action lawsuit currently pending in the United
                                   States District Court for the Eastern District of California. The Plaintiff in that
                               8
                                   lawsuit has sued Defendant for unpaid wages and various penalties. The Court has
                               9   not determined whether this case should be maintained as a class action or whether
                           10
                                   Plaintiff’s claims have merit.
                           11      Plaintiff’s attorneys have requested the disclosure of your personal contact
                           12
                                   information, including your name, home address, telephone number, and personal
                                   e-mail address.
                           13
                                        IF YOU DO NOT WANT YOUR NAME, HOME ADDRESS,
                           14
                                        TELEPHONE NUMBER, AND PERSONAL E-MAIL ADDRESS
                           15           TO BE PROVIDED TO PLAINTIFF’S ATTORNEYS, YOU
                           16
                                        MUST NOTIFY US NO LATER THAN NOVEMBER __, 2019 [45-
                                        days from mailing].
                           17

                           18           You can provide this notification by doing the following:
                           19
                                                 By Mail: Please complete and return the enclosed
                           20                     postcard, postage prepaid.
                           21

                           22      You have the right to not provide any information to or discuss this matter with any
                                   of the attorneys or parties to this action. By making this request, you are not opting
                           23
                                   out of this potential class action lawsuit. If you consent to having your information
                           24      released, then no action is required of you at this time.
                           25

                           26

                           27

                           28

                                                                                6
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203        Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                        Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
                               1
                                                                        EXHIBIT B
                               2

                               3

                               4

                               5

                               6

                               7

                               8

                               9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                               7
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203       Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                       Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
                               1
                                                 Avery, et al. v. Akima Support Operations, LLC, et al.,
                                                           Case No. 2:19-cv-00924-KJM-AC
                               2

                               3

                               4
                                   I do NOT want my name, home address, phone number and personal e-mail
                               5                  address disclosed to Plaintiff’s attorneys.
                               6

                               7

                               8
                                   NAME (print): ___________________________
                               9

                           10      SIGNATURE: ___________________________                         DATE:
                                   ________________
                           11

                           12
                                   Please complete this form if you do NOT want your contact information
                           13
                                   provided to the Plaintiff’s attorneys. This form must be returned no later than
                           14      November ___, 2019.
                           15
                                                         RETURN THIS FORM TO:
                           16           AVERY, ET AL. V. AKIMA SUPPORT OPRATIONS, LLC, ET AL.
                           17
                                                             ADMINISTRATOR
                                                          c/o [Administrator Name]
                           18
                                                              [Mailing Address]
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                               8
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203       Avery v. Akima Support Operations, LLC, et al. Order Re Discovery of Putative Class Member
      Encino, CA 91436
     (818) 582‐3086Tel                                                                       Identities and Contact Information
    (818) 582‐2561 Fax
       SpivakLaw.com
